DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2020 has been entered.
Applicant’s amendment/response filed 12/22/2020 has been entered and made of record. Claims 1 and 11 were amended. Claims 1, 3-6, 8-9, and 11 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogod et al. (US 2003/0223096) as applied to claim 1 above, and further in view of Adjaoute (US 2003/0009495) and Bax (US 2019/0087491).
Regarding claim 1, Kogod teaches/suggests: An information processing device comprising a display controller that displays a figure which represents meaning of at least part of target data based on meaning obtained from the target data (Kogod [0098]: “In an alternative embodiment depicted in FIG. 11, the apparatus 1101 according to the present invention is configured to receive or accept input of a message, associate one of a plurality of symbols with each message subset of the message, form a symbol message by replacing each message subset of the message with the one of the plurality of symbols associated with that message subset, and display the symbol message;” [0063]: “In this example, the message 501 is the word "CHICAGO." This message is divided into three message subsets 502, 503, and 504: "CHIC," "A," and "GO." According to step 502 depicted in FIG. 4, each message subset is then associated with a respective symbol 505, 506 and 507. "CHIC" 502 is associated with a registered trademark symbol 505 associated with Chick-Fil-A, Inc. "A" 503 is associated with a registered trademark symbol 506 associated with Apple Computer, Inc. "GO" 504 is associated with a stoplight symbol 507 with the green light turned on. Then each message subset 502, 503, and 504 is replaced with its respective associated symbol 505, 506 and 507, thus yielding the final symbol message 508.”).

Kogod further discloses in [0053]: “Step 304 comprises generating a lexicon using the associations generated in step 303. For example, words and phrases may be generated by replacing each letter with the symbol associated with that letter.” Although implicit, Kogod is silent regarding wherein the meaning of the target data is obtained by natural language processing performed on a character string extracted from the target data. Adjaoute, however, teaches/suggests wherein the meaning of the target data is obtained by natural language processing performed on a character string extracted from the target data (Adjaoute [0015]: “A contextual analysis is applied to find the context in which the words in the site are used. The context may be found based on a built-in thesaurus or based on sophisticated natural language processing techniques.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the input message of Kogod to be analyzed using natural language processing as taught/suggested by Adjaoute in order for contextual analysis.

Kogod as modified by Adjaoute does not teach/suggest an explanation output interface that outputs an explanation of the figure showing why a component of the figure is represented in a present way based on the meaning obtained from the target data. Bax, however, teaches/suggests an explanation output interface that outputs an explanation of the figure showing why a component of the figure is represented in a present way (Bax [0077]: “In an example, the user may receive a first message 510 from a second user, user Andy, (e.g., and/or a device associated with the second user) in the conversation 505. Similarly, the user may receive a second message 515 from a third user, user Anne, (e.g., and/or a device associated with the third user) in the conversation 505. A server and/or a client device may generate a summary 520 based upon the conversation 505.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the display of Kogod to include a summary of the symbol message using the input message (the claimed based on the meaning obtained from the target data) as taught/suggested by Bax in order to help the user understand the symbol message.

Regarding claim 3, Kogod as modified by Adjaoute and Bax teaches/suggests: The information processing device according to Claim 1, wherein the figure includes at least one of a graphic, a photograph, and a character as a component (Kogod [0063]: “In this example, the message 501 is the word "CHICAGO." This message is divided into three message subsets 502, 503, and 504: "CHIC," "A," and "GO." According to step 502 depicted in FIG. 4, each message subset is then associated with a respective symbol 505, 506 and 507. "CHIC" 502 is associated with a registered trademark symbol 505 associated with Chick-Fil-A, Inc. "A" 503 is associated with a registered trademark symbol 506 associated with Apple Computer, Inc. "GO" 504 is associated with a stoplight symbol 507 with the green light turned on. Then each message subset 502, 503, and 504 is replaced with its respective associated symbol 505, 506 and 507, thus yielding the final symbol message 508.”).

Regarding claim 4, Kogod as modified by Adjaoute and Bax teaches/suggests: The information processing device according to Claim 3, wherein the figure includes the component that represents a term not included in a partial character string based on which the figure is generated, the partial character string being part of the character string (Kogod [0063]: “In this example, the message 501 is the word "CHICAGO." This message is divided into three message subsets 502, 503, and 504: "CHIC," "A," and "GO." According to step 502 depicted in FIG. 4, each message subset is then associated with a respective symbol 505, 506 and 507. "CHIC" 502 is associated with a registered trademark symbol 505 associated with Chick-Fil-A, Inc. "A" 503 is associated with a registered trademark symbol 506 associated with Apple Computer, Inc. "GO" 504 is associated with a stoplight symbol 507 with the green light turned on. Then each message subset 502, 503, and 504 is replaced with its respective associated symbol 505, 506 and 507, thus yielding the final symbol message 508.”). Another message subset meets the claimed term. For example, the stoplight symbol represents “GO” that’s not included in “CHIC” or “A.” In addition, adding an emoji that’s not included in the message would have been well known for conveying emotions (Official Notice).

Regarding claim 5, Kogod as modified by Adjaoute and Bax does not teach/suggest: The information processing device according to Claim 3, wherein the display controller determines a display mode of the component based on a level of priority of a term, in the target data, represented by the component included in the figure. Adjaoute further teaches/suggests a display mode based on a level of priority of a term (Adjaoute [0085]: “Each relevant word extracted is assigned a default weight of one, and this weight is modified according to how the word is displayed in the electronic document. The weight is used to attach an importance value to each word extracted according to various formatting parameters.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the symbols of Kogod to be displayed using formatting parameters that are based on a weighting as taught/suggested by Adjaoute in order to attach an importance value to them.

Claim 11 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Kogod as modified by Adjaoute and Bax further teaches/suggests a non-transitory computer readable medium storing an information processing program causing a computer to execute a process (Kogod [0088]: “In each embodiment depicted in FIG. 10, the apparatus comprises an input device configured to receive a message, a visual display, a memory device configured to receive and store information, and a microprocessor in communication with the memory device, the input device, and the visual display.”).

Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogod et al. (US 2003/0223096) in view of Adjaoute (US 2003/0009495) and Bax (US 2019/0087491) as applied to claim 1 above, and further in view of Nitisaroj et al. (US 2009/0048843).
Regarding claim 6, Kogod as modified by Adjaoute and Bax does not teach/suggest: The information processing device according to Claim 1, wherein the display controller displays the figure for each of categories of meaning in the target data. Nitisaroj, however, teaches/suggests categories of meaning in the target data (Nitisaroj [0046]: “Dividing a sentence into small groups of meanings and identifying pause locations based on, from first to last priority, punctuations, phrase length, high-level syntactic constituency, and/or balance.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the input message of Kogod to be divided as taught/suggested by Nitisaroj so that each group has its own symbol message.

Claims 8 and 9 recite limitations similar in scope to those of claim 6, and are rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Rogowski are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0015855 – semantic-driven visual vocabulary
US 2019/0132451 – natural language processing
US 2019/0164327 – human-computer interaction
US 2020/0320116 – natural language processing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611